ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that RONALD KURZEJA of SHREWS-*564BURY, who was admitted to the bar of this State in 1986, should be disciplined for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.4(b) (failure to explain matter to the extent necessary for client to make informed decision regarding representation), and RPC 8.4(c) (dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that RONALD KURZEJA is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.